IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM RINGWOOD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3228

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 29, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

William Ringwood, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kaitlin Weiss, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.